This opinion is subject to administrative correction before final disposition.




                               Before
                MONAHAN, STEPHENS, and DEERWESTER
                      Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                         v.

                          Joseph R. NELSON
                  Lieutenant Commander (O-4), U.S. Navy
                                Appellant

                                No. 201900239

                            Argued: 28 January 2021

                            Decided: 8 February 2021

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                               Arthur L. Gaston III

   Sentence adjudged 10 May 2019 by a general court-martial convened
   at Naval Support Activity Naples, Italy and Naval Station Norfolk,
   Virginia, consisting of members. Sentence approved by the convening
   authority: forfeiture of $7,596 pay per month for four months and a
   dismissal. 1



   1 The convening authority’s approval of the sentence contained the following ca-
veats: (a) the duration of the adjudged forfeitures shall be reduced by five days per
the military judge’s ruling under R.C.M. 305(k), and (b) for any pay to which the
adjudged forfeitures apply, the amount of the forfeiture applicable to such pay shall
not exceed two-thirds of such pay.
                  United States v. Nelson, NMCCA No. 201900239
                                Opinion of the Court

                                 For Appellant:
                    Major Anthony M. Grzincic, USMC (argued)

                                   For Appellee:
                  Lieutenant John L. Flynn, JAGC, USN (argued)
                 Lieutenant Jennifer Joseph, JAGC, USN (on brief)
                    Major Kerry E. Friedewald, USMC (on brief)

   Chief Judge MONAHAN delivered the opinion of the Court, in which
   Senior Judge STEPHENS and Judge DEERWESTER joined.

                              _________________________

                    PUBLISHED OPINION OF THE COURT

                              _________________________

MONAHAN, Chief Judge:
    Appellant was convicted, contrary to his pleas, of unauthorized absence
terminated by apprehension, conduct unbecoming an officer (cohabitating
with known prostitutes and knowingly making a false statement regarding
his active duty / mobilization status), and patronizing prostitutes, in violation
of Articles 86, 133, and 134, Uniform Code of Military Justice [UCMJ]. 2
    Appellant asserts four assignments of error [AOE]: (1) the military judge,
after finding that the Naval Criminal Investigative Service [NCIS] violated
Article 31(b), UCMJ, suppressed his statement as to one charged offense, but
erroneously allowed the Government to introduce the statement at trial to
prove the remaining offenses; (2) Charge III, Specification 2, failed to state an
offense because the Government did not incorporate all the elements of
Article 107, UCMJ, into the specification, but then relied on the missing
elements to prove that the conduct was unbecoming an officer; (3) the Gov-
ernment failed to present legally and factually sufficient evidence with
regard to the Article 133 offense in Charge III, Specification 2; and (4) the
sentence was inappropriately severe. We ultimately find that there was
legally insufficient evidence independent of a specific enumerated offense to
sustain Appellant’s Article 133 conviction charged in Charge III, Specification
2. Therefore, we set aside this conviction and reassess the sentence.




   2   10 U.S.C. §§ 886, 933, 934.




                                         2
               United States v. Nelson, NMCCA No. 201900239
                             Opinion of the Court

                                I. BACKGROUND

    In October of 2017, Appellant, a Navy Reservist, took active duty orders
to Bahrain, to serve on the staff of Commander, U.S. Naval Forces Central
Command [COMUSNAVCENT], for a year. During his time there, he patron-
ized and eventually befriended several Thai prostitutes. When these women
sought to escape their negative living situations, they moved in with Appel-
lant and lived in his government-funded housing at various times over the
course of several months. In exchange for not paying rent, the women cooked
and cleaned for Appellant.
    In January 2018, NCIS special agents interviewed Appellant as part of a
prostitution and sex trafficking investigation in Bahrain. Although the
agents provided Appellant an Article 31(b) rights advisement for patronizing
prostitutes, they did not warn him that he was also suspected of failing to
report the prostitution and sex trafficking-related misconduct of other Service
Members. Throughout the interview, the agents downplayed the gravity of
Appellant’s personal misconduct and indicated they were more interested in
using his information against other Service Members involved in sex traffick-
ing. The interview lasted approximately two hours, and included two short
breaks. The tenor of the interview was conversational and Appellant pushed
back at various points when he disagreed with the agents’ characterizations
or implications that he was not telling the truth.
    Immediately following his interview, NCIS searched Appellant’s residence
and found evidence that Thai prostitutes were living with him. Months later,
in May 2018, NCIS again searched his residence and found evidence, to
include a Thai woman hiding behind a bedroom door, that Appellant was still
cohabitating with prostitutes.
    Although Appellant was to remain in Bahrain through September 2018
on his original orders, he was redeployed early and was sent to the Navy
Operational Support Center [NOSC] New York City in early May 2018,
following the second search of his residence in Bahrain. From May to mid-
June, Appellant reported to that command periodically in-person and com-
pleted regular phone musters with his chain of command, as required. How-
ever, once it became clear that he would be attached to the NOSC for a longer
period than initially thought, Appellant’s commanding officer, Captain (O-6)
[CAPT] Sierra, 3 called him into her office on 15 June to discuss his com-



   3All names in this opinion, other than those of the judges and counsel, are pseu-
donyms.




                                         3
                  United States v. Nelson, NMCCA No. 201900239
                                Opinion of the Court

mencement of a regular, in-person work schedule. At that meeting,
CAPT Sierra told Appellant to report the following Tuesday morning, 19
June, for what was to be his first full day of work. However, Appellant failed
to report on that date, and then did not answer multiple phone calls and
emails from CAPT Sierra and her executive officer. Still not hearing anything
from Appellant, the following day CAPT Sierra completed a Dep’t of Def.,
Form 553, Deserter / Absentee Wanted by the Armed Forces (Mar. 2015),
declaring Appellant in an unauthorized absence status and filed a missing
person’s report with the New York Police Department. After receiving infor-
mation from the police, CAPT Sierra declared Appellant a deserter on 21
June. Appellant’s chain of command continued to attempt to make contact
with Appellant via telephone and email until 9 July, when the United States
Marshals Service apprehended Appellant at his apartment in New York City.
    The Marshals Service brought Appellant to be detained at U.S. Army
Garrison Fort Hamilton, New York. There, Appellant met Investigator [Inv.]
India, a detective with the Department of the Army Police, who was respon-
sible for facilitating the return of deserters and Service Members who were
absent without leave to their respective Army installations or other Military
Service. When Inv. India introduced himself to Appellant and told him that
he was being detained on a deserter warrant, Appellant replied that he did
not understand because he had already fulfilled his obligation and was no
longer in an active duty status. Inv. India did not engage in further conversa-
tion with Appellant on the issue. Rather, he said that Appellant would need
to take up his assertion with his unit that he was no longer on active duty.

                                   II. DISCUSSION

A. Voluntariness Requirements and Article 31(b) Warnings
    We review the denial of a motion to suppress under an abuse of discretion
standard. 4 When considering a military judge’s ruling on a motion to sup-
press under Article 31(b) we apply a clearly-erroneous standard of review to
findings of fact and a de novo standard to conclusions of law. 5

   1. Contours of voluntariness requirements and Article 31(b) Warnings
   An involuntary statement of an accused, or evidence derived therefrom, is
generally inadmissible at trial, provided the accused makes a timely motion


   4   United States v. Simpson, 54 M.J. 281, 283 (C.A.AF. 2000).
   5   United States v. Norris, 55 M.J. 209, 215 (C.A.A.F. 2001).




                                            4
                  United States v. Nelson, NMCCA No. 201900239
                                Opinion of the Court

to suppress or other objection to its use. 6 Once the defense has made an
appropriate motion or objection, the government bears the burden of estab-
lishing the admissibility of the evidence by a preponderance of the evidence. 7
    An “involuntary statement” is a statement “obtained in violation of the
self-incrimination privilege or Due Process Clause of the Fifth Amendment,
Article 31, or through use of coercion, unlawful influence, or unlawful in-
ducement.” 8
    Whether a statement is voluntary from a constitutional perspective re-
quires an inquiry as to whether it was a product of an essentially free and
unconstrained choice by its maker. 9 “If, instead, the maker’s will was over-
borne and his capacity for self-determination was critically impaired, use of
his confession would offend due process.” 10 This inquiry involves an assess-
ment of “the totality of the circumstances—both the characteristics of the
accused and the details of the interrogation.” 11 Factors to be examined in this
regard include “rights warnings; the length of the interrogation; the charac-
teristics of the individual including age and education; and the nature of the
police conduct, including threats, physical abuse, and incommunicado deten-
tion.” 12
   Article 31(b) prohibits interrogations of Service Members accused of a
crime without first advising them of “the nature of the accusation.” 13 The
purpose of this rights advisement is to “orient the accused” to the nature of
the offenses so as to allow him to intelligently weigh the consequences of
responding to an investigator’s inquiries. 14
   Sometimes, a suspect receives proper warnings under Article 31 with re-
gard to one offense or incident but inadequate warnings as to another offense



   6   Mil. R. Evid. 304(a).
   7   Mil. R. Evid. 304(f)(6)-(7).
   8   Mil. R. Evid. 304(a)(1)(A).
   9   United States v. Bubonics, 45 M.J. 93, 95 (C.A.A.F. 1996).
   10   Id. (quoting Culombe v. Connecticut, 367 U.S. 568, 602 (1961)).
   11   Id. (quoting Schneckloth v. Bustamonte, 412 U.S. 218, 226 (1973)).
   12 United States v. Sojfer, 47 M.J. 425, 429-30 (C.A.A.F. 1998) (internal citations
omitted).
   13   10 U.S.C. § 831.
   14   United States v. Reynolds, 16 C.M.A. 403, 405 (C.M.A. 1966).




                                            5
                  United States v. Nelson, NMCCA No. 201900239
                                Opinion of the Court

or incident. If the suspect subsequently makes an otherwise voluntary state-
ment, military courts have held that although such a statement is inadmissi-
ble as to unwarned offenses, it is admissible vis-à-vis the warned offenses.
Recently, in United States v. Blanton, in the context of resolving a claim of
ineffective assistance of counsel, this Court held that where the appellant
made inculpatory statements with regard to unwarned bribery allegations in
addition to inculpatory statements to other, warned offenses, only his state-
ments regarding the bribery allegations were inadmissible. 15 Similarly, in
United States v. Willeford, 16 the appellant was warned by an Air Force Office
of Special Investigations [AFOSI] agent that he was suspected of committing
rape against a female Airman in her dormitory room, but was not warned of
housebreaking and indecent exposure offenses with regard to another female
Airman in the same dormitory, despite the fact that the AFOSI agent sus-
pected Willeford had committed these other offenses. At trial, the military
judge admitted the appellant’s statements against him without limitation. 17
On appellate review, the Air Force Court of Military Review [AFCMR] held
that the appellant’s inculpatory statements concerning the housebreaking
and indecent exposure offenses involving the non-rape victim were obtained
in violation of Article 31 and, thus, inadmissible. 18 However, to remedy this
violation of the appellant’s rights, the AFCMR only set aside the appellant’s
convictions with regard to housebreaking and indecent exposure offenses, and
did not disturb his convictions for rape and related offenses involving the
other female Airman. 19

    2. The military judge did not abuse his discretion by suppressing Appel-
lant’s statements as to one charged offense but allowing the Government to use
it at trial to prove the remaining offenses to which the statement pertained
   In this case, the military judge found that Appellant’s Article 31(b) rights
were violated. Specifically, the military judge found that the warning provid-
ed by NCIS—that Appellant was suspected of patronizing prostitutes under
Article 134—was insufficient to orient him toward the fact that he was
suspected of the crime of conduct unbecoming for his failure to report the


   15United States v. Blanton, 2019 CCA LEXIS 198, at *28 (N-M. Ct. Crim. App.
May 8, 2019) (unpublished).
   16   5 M.J. 634, 635 (A.F.C.M.R. 1978).
   17   Id. at 635.
   18   Id. at 636.
   19   Id. at 636-37.




                                             6
               United States v. Nelson, NMCCA No. 201900239
                             Opinion of the Court

prostitution and sex trafficking-related misconduct of others. Accordingly, the
military judge ruled Appellant’s statements inadmissible to prove that
offense. Moreover, because the Government’s proof for that offense relied
upon Appellant’s statements, the military judge dismissed the specification
with prejudice.
   However, the military judge also ruled that the warnings NCIS provided
Appellant properly oriented him to other offenses of which he was later
charged, to include the conduct unbecoming offense for cohabitating with
known prostitutes and the patronizing prostitutes offense for which he now
stands convicted. Therefore, the military judge permitted Appellant’s un-
redacted statements to NCIS to be admitted into evidence as evidence
against him on those offenses.
    Appellant argues on appeal that the military judge erred by suppressing
his statements only as to the unwarned offense. He asserts that if an investi-
gator warns a military suspect of some but not all offenses for which he is
suspected, his statements must be suppressed as to all offenses. We disagree.
    As an initial matter, we agree with the military judge, that but for the
NCIS special agents’ failure to warn Appellant that he was suspected of
conduct unbecoming for his failure to report the prostitution-related activities
of other Service Members, Appellant’s statements to NCIS were otherwise
voluntary under the totality of the circumstances. In reaching this conclusion,
we adopt the military judge’s findings of fact as our own.
    The interrogation itself, including breaks, lasted less than two hours and
was conversational throughout. The agents principally used rapport-building
with Appellant as a means of getting him to talk, which is permissible under
the law. Although the agents minimized at times and did confront and
challenge Appellant, particularly during the second half of the interrogation,
there is no indication that in doing so they overbore his will. To the contrary,
throughout the interrogation, Appellant spoke intelligently and candidly,
repeatedly demonstrating his ability to stand his ground and not provide
further information even when confronted with the agents’ stated belief that
he was either lying or at least not being sufficiently forthcoming. A college
educated, thirty-three-year old lieutenant commander with a background in
finance as a civilian, Appellant stated multiple times during the interroga-
tion that he had agreed to talk because he had nothing to hide, and his lucid,
detailed admissions in no way suggested that he was simply parroting back
words that the agents put in his mouth. The facts and circumstances revealed
in the interrogation are in no way suggestive of psychological coercion or
other factors amounting to unlawful influence or coercion. We therefore
conclude, as did the military judge, that Appellant’s admissions were the



                                       7
                   United States v. Nelson, NMCCA No. 201900239
                                 Opinion of the Court

product of an essentially free and his unconstrained choice, and were, thus,
voluntary. 20
    Likewise, we find that the military judge did not abuse his discretion
when he permitted Appellant’s statements to be admitted as evidence against
him with regard to offenses of which he was properly oriented. 21 Appellant’s
statements were voluntary with regard to both the Fifth Amendment Due
Process Clause and Article 31(b) for these offenses. Thus, to hold that Appel-
lant’s statement must be suppressed as to these warned offenses would be to
confer upon him an unwarranted windfall inconsistent with public policy. 22
Our holding on this issue is strengthened by this Court’s recent, albeit
unpublished, holding in Blanton 23 and the AFCMR’s holding long ago in
Willeford. 24

B. Charge III, Specification 2—Conduct Unbecoming for False State-
ment

    1. Sufficiency of a specification generally
    Whether a specification states an offense is a question of law, which we
review de novo. 25 The military is a notice pleading jurisdiction. 26 A specifica-
tion is sufficient if it “alleges every element of the charged offense expressly



    20   See Bubonics, 45 M.J. at 95 (quoting Bustamonte, 412 U.S. at 226).
    21 Appellant argues that, despite the military judge’s curative action of dismiss-
ing the conduct unbecoming an officer specification related to his failure to report his
knowledge of the prostitution and sex-trafficking related misconduct, the military
judge abused his discretion by admitting Appellant’s entire statement without
excising inadmissible portions. Assuming arguendo that the military judge did err in
this regard, we find any such error to be harmless under the facts and circumstances
of this case. Specifically, because failure to report the misconduct of another is not
prima facie evidence that Appellant had bad character or a criminal predisposition,
we discern no prejudice to him with regard to the findings or sentence.
    22“Voluntary confessions are not merely a proper element in law enforcement,
they are an unmitigated good essential to society's compelling interest in finding,
convicting, and punishing those who violate the law.” Maryland v. Shatzer, 559 U.S.
98, 108 (2010).
    23   See Blanton, 2019 CCA LEXIS 198, at *28.
    24   See Willeford, 5 M.J. at 635-36.
    25   United States v. Crafter, 64 M.J. 209, 211 (C.A.A.F. 2006).
    26   United States v. Fosler, 70 M.J. 225, 229 (C.A.A.F. 2011).




                                             8
                  United States v. Nelson, NMCCA No. 201900239
                                Opinion of the Court

or by necessary implication.” 27 This rule encompasses the due process notice
requirement. 28 Defective specifications implicate an accused Service Mem-
ber’s constitutional right to notice. 29
   “A charge and specification will be found sufficient if they, ‘first, contain[ ]
the elements of the offense charged and fairly inform[ ] the [accused] of the
charge against which he must defend, and second, enable[ ] him to plead an
acquittal or conviction in bar of future prosecutions for the same offense.’ ” 30
    Due process requires “fair notice” that an act is forbidden and subject to
criminal sanction. 31 The Court of Appeals for the Armed Forces [CAAF] has
found such notice in the Manual for Courts-Martial [MCM], federal law, state
law, military case law, military custom and usage, and military regulations. 32
Due process also requires fair notice as to the standard applicable to the
forbidden conduct. 33

   2. Changes to specifications
    The Rule for Courts-Martial [R.C.M.] 603(a) provides that “[m]inor
changes in charges and specifications are any except those which add a party,
offenses, or substantial matter not fairly included in those previously pre-
ferred, or which are likely to mislead the accused as to the offenses
charged.” 34 The R.C.M. 603(a) Discussion clarifies what constitutes a minor
change and includes, inter alia, “those [changes] necessary to correct inartful-
ly drafted or redundant specifications; to correct a misnaming of the accused;
to allege the proper article; or to correct other slight errors.”




   27   R.C.M. 307(c) (3).
   28   Folsler, 70 M.J.at 229.
   29   Id. at 233.
   30   Id. at 229 (quoting Hamling v. United States, 418 U.S. 87, 117 (1974)).
   31   United States v. Vaughan, 58 M.J. 29, 31 (C.A.A.F. 2003).
   32   Id.
   33   Parker v. Levy, 417 U.S. 733, 755 (1974); Vaughan, 58 M.J. at 31.
   34   R.C.M. 603(a).




                                            9
                  United States v. Nelson, NMCCA No. 201900239
                                Opinion of the Court

    In United States v. Reese, CAAF reiterated that a change is minor so long
as “no additional or different offense is charged . . . and if substantial rights
of the [accused] are not prejudiced.” 35 The court went on to enunciate:
             The first prong usually is satisfied if the charge is altered to
         allege a lesser-included offense . . . .
            . . . The second prong is satisfied if the amendment does not
         cause unfair surprise. The evil to be avoided is denying the [ac-
         cused] notice of the charge against him, thereby hindering his
         defense preparation. 36

   3. Article 133
    Article 133 contains two elements: (1) that the accused did or omitted to
do certain acts; and (2) that under the circumstances, these acts or omissions
constituted conduct unbecoming an officer and a gentleman. 37
    The focus of Article 133 is the effect of the accused’s conduct on his status
as an officer, cadet, or midshipman:
         [T]he essence of an Article 133 offense is not whether an ac-
         cused officer’s conduct otherwise amounts to an offense . . . but
         simply whether the acts meet the standard of conduct unbe-
         coming an officer. . . . [T]he appropriate standard for assessing
         criminality under Article 133 is whether the conduct or act
         charged is dishonorable and compromising . . . this notwith-
         standing whether or not the act otherwise amounts to a
         crime. 38
    Article 133 can cover “acts made punishable by any other article, provided
these acts amount to conduct unbecoming.” 39 Whenever the offense charged is
the same as a specific enumerated offense charged in the MCM, the elements
of proof are the same for that specific offense plus proof that the conduct was




   35 76 M.J. 297, 300 (C.A.A.F. 2017) (quoting United States v. Sullivan, 42 M.J.
360, 365 (C.A.A.F. 1995)) (ellipsis in original).
   36   Id. (quoting Sullivan, 42 M.J. at 365) (ellipses in original).
   37   MCM, pt. IV, para. 59.b. (2016 ed.).
   38  United States v. Conliffe, 67 M.J. 127, 132 (C.A.A.F. 2007) (quoting United
States v. Giordano, 35 C.M.R. 135, 140 (C.M.A. 1964)).
   39   MCM, pt. IV, para. 59.c(2).




                                               10
                  United States v. Nelson, NMCCA No. 201900239
                                Opinion of the Court

unbecoming. 40 On the other hand, the underlying act or omission does not
have to independently amount to an offense. 41 Rather, “the appropriate
standard for assessing criminality under Article 133 is whether the conduct
or act charged is dishonorable and compromising . . . notwithstanding wheth-
er or not the act otherwise amounts to a crime.” 42 Moreover, Article 133 is not
subject to the preemption doctrine in the way that Article 134 offenses are. 43
    For a conviction under Article 133 to stand on its own apart from a specif-
ic enumerated offense, “the government must present a theory of liability at
trial and prove how the conduct exceeded the ‘limit of tolerance based on
customs of the service,’ MCM, pt. IV, ¶ 59.c.(2) notwithstanding—that is,
independent of—whether it constituted a specific [enumerated] offense.” 44

    4. The Article 133 offense at issue stated an offense, but the evidence was
legally insufficient to prove that Appellant’s conduct was unbecoming notwith-
standing whether it amounted to a specific enumerated offense
    During pre-trial motions, Appellant moved to dismiss an Article 133 spec-
ification for failure to state an offense–knowingly making a false statement to
Inv. India. He argued the specification only partially incorporated the Article
107 offense, because it omitted elements that the statement was official and
that it was made with the intent to deceive. This motion appeared to directly
address the position taken by the Government at an earlier motion session
during which a Defense motion to dismiss for multiplicity / unreasonable
multiplication charges was litigated. During that earlier motion session, the
Government asserted that the Article 133 specification at issue intended to
incorporate all the elements of the Article 107 offense.
    However, in the face of this logical argument by the Defense that the Ar-
ticle 133 offense as charged did not include all the elements of an Article 107
false official statement offense, the Government appeared to change its
charged theory of criminality with regard to the Article 133 false statement
offense. Specifically, the trial counsel argued in response that this specifica-



   40   Id.
   41   United States v. Livingstone, 78 M.J. 619, 624 (C.G. Ct. Crim. App. 2018).
   42 United States v. Schweitzer, 68 M.J. 133, 137 (C.A.AF. 2009) (quoting
Giordano, 35 C.M.R. at 140.)
   43MCM pt. IV, para. 60.c(5)(a); see also United States v. Taylor, 23 M.J. 314, 318
(C.M.A. 1987).
   44   Livingstone, 78 M.J. at 624-25.




                                           11
                  United States v. Nelson, NMCCA No. 201900239
                                Opinion of the Court

tion was not designed to mirror Article 107. Rather, he asserted it was
charged in this manner to account for contingencies of proof with respect to
the charged Article 107 offense. The military judge denied Appellant’s mo-
tion. Appellant was subsequently convicted of this Article 133 offense but was
acquitted of the Article 107 offense arising from the same act.
    On appeal, Appellant argues that the Government’s theory at trial relied
on incorporated elements from Article 107, contrary to its assertions during
the motions session that addressed this issue. Specifically, Appellant argues
that because “the [G]overnment disclaimed the conduct’s ‘official nature’ and
the ‘intent to deceive,’ the [D]efense was led to believe the conduct was
unbecoming in some other way.” 45 Moreover, Appellant asserts that at trial,
“the [G]overnment relied on the official nature of the statement, and decep-
tive intent in proving the conduct was unbecoming,” and thus, he was not on
notice of the nature of the Article 133 offense. 46
   As an initial matter, the specification at issue was charged as follows:
         In that [Appellant], U.S. Navy, Naval Operational Support
         Center, New York City, on active duty, did on or about 9 July
         2018, at or near United States Army Garrison, Fort Hamilton,
         New York, make to Investigator [India], a statement, to wit:
         that the said [Appellant] was not on active duty and had com-
         pleted his mobilization, or words to that effect, which state-
         ment was false, and was then known by the said [Appellant] to
         be so false, and that under the circumstances, these acts and
         omissions constituted conduct unbecoming an officer. 47
    Written as such, the specification stated an offense on its face, because it
alleged (1) that Appellant did a certain act; and (2) that under the circum-
stances, this act constituted conduct unbecoming an officer and a gentle-
man. 48 Although the Government initially advanced a different theory of
criminality embodied by the Article 133 conduct unbecoming specification,
before trial it ultimately espoused the theory that is reflected by the words of
the specification itself. Specifically, the Government settled on the theory
that the specification at issue was not intended to directly mirror the Article



   45   Appellant’s Br. at 33 (emphasis in the original).
   46   Id.
   47   Charge Sheet, Charge III, Specification 2.
   48   See MCM pt. IV, para. 59.b.




                                            12
                     United States v. Nelson, NMCCA No. 201900239
                                   Opinion of the Court

107 false official statement offense on the charge sheet, but rather was
charged to account for contingencies of proof with respect to that specific
offense. Thus, as a matter of law, it was not necessary for the Government to
include all the elements of the Article 107 offense in the Article 133 specifica-
tion to properly state an offense. At most, the Government’s shifting of
theories of criminality constituted a permissible minor change.
   Before trial, the Government did inform the trial Defense team that the
Article 133 offense was meant to account for contingencies of proof with
regard to the Article 107 offense. Specifically, in its written response to the
Defense’s Motion to Dismiss for Failure to State an Offense, the Government
asserted,
         [U]nder [United States v. Livingstone, 78 M.J. 619 (C.G. Ct.
         Crim. App. 2018)] the Government here must simply show that
         lying to a criminal investigator in some “unofficial” capacity
         violates a reasonably-known standard of conduct that would
         place an officer on notice of the criminality of his actions. 49
    However, we agree with Appellant that, when the Government presented
its case to the members with regard to the specification at issue, it relied on
the “officiality” of his statement to establish a reasonably known standard
based on service customs or standards of conduct. During closing argument
on findings to the members, trial counsel stated:
             And for Charge III, Specification 2, the same conduct, it’s
         up to you to decide whether that conduct, whether making a
         false statement to an investigator in their official duties as a
         detective, whether that is conduct unbecoming an officer, an
         O-4, a commanding officer of a unit, perhaps formerly a com-
         manding officer of a unit at that time, whether that is conduct
         that is unbecoming an officer, disgracing of that officer’s posi-
         tion. 50
    Moreover, in rebuttal argument, trial counsel relied on both the officiality
of the statement and that it was made with the intent to deceive, when he
stated, “[T]he only point of failure here is the Accused lying to a military
investigator in a manner that was both official and with intent to deceive and




   49   App. Ex. XXI at 4.
   50   R. at 886.




                                         13
                  United States v. Nelson, NMCCA No. 201900239
                                Opinion of the Court

in a manner that is unbecoming of a lieutenant commander in the United
States Navy.” 51
    Thus, the manner in which the Government presented its case to the
members on Charge III, Specification 2, was contrary to the Coast Guard
Court of Criminal Appeals’ holding in United States v. Livingstone, which we
adopt as our own, with regard to legally sufficient evidence that must support
an Article 133 offense that does not constitute a specific enumerated offense.
If the Government’s theory of liability or proof did not rely on the underlying
conduct also constituting the specific offense of false official statement under
Article 107, then the evidence must support that Appellant’s conduct was
unbecoming—standing alone and independent of whether it constituted the
specific offense of false official statement. 52 When testing for legal sufficiency,
we look at “whether, considering the evidence in the light most favorable to
the prosecution, a reasonable factfinder could have found all the essential
elements beyond a reasonable doubt.” 53
    Here, there must be legally sufficient evidence that (1) Appellant did a
certain act, that is, made a false statement to Investigator India concerning
his active duty and mobilization status; and (2) under the circumstances, this
act constituted conduct unbecoming an officer and a gentleman. 54 Further, to
pass constitutional muster, Appellant must have reasonably known, based on
service customs or standards of conduct, that this act was punishable. 55 That
custom or standard too must stand on its own without regard to whether the
conduct also amounts to any specific offense. 56
   Even viewed in the light most favorable to the Prosecution, we conclude
that the evidence fails to establish that Appellant’s conduct was unbecoming
independent of whether it amounted to false official statement. It would not
be hard to imagine how his conduct would have been unbecoming if Appel-
lant’s statement to Inv. India was both official and made with the intent to
deceive. But if we remove consideration of whether Appellant’s conduct


   51   R. at 921-22.
   52   Livingstone, 78 M.J. at 626.
   53 United States v. Turner, 25 M.J. 324 (C.M.A. 1987) (citing Jackson v. Virginia,
443 U.S. 307, 319 (1979)); see also United States v. Robinson, 77 M.J. 294, 297-98
(C.A.A.F. 2018)
   54   MCM, pt. IV, para. 59.b.
   55   Livingstone, 78 M.J. at 626.
   56   Id.




                                         14
                  United States v. Nelson, NMCCA No. 201900239
                                Opinion of the Court

amounted to the offense of false official statement, in our view, no readily
identifiable service custom or standard of conduct remains to sustain his
conviction. Certainly, the Government, at trial, never clearly articulated to
either the military judge or the members an independent service custom or
standard of conduct as its basis.
    We agree with the premise raised by the Government at oral argument
before us that under certain factual scenarios, an officer’s conduct is obvious-
ly subject to punishment under Article 133. For instance, in United States v.
Rogers, CAAF held that in the context of an O-5 squadron commander engag-
ing in an unprofessional relationship with his squadron’s O-2 intelligence
officer while on deployment in a foreign country, any officer would be on
notice that the conduct at issue was punishable. 57 Here, however, it is no-
where as clear that Appellant’s statement to Inv. India, if not official and not
made with the intent to deceive, violated service customs or standards of
conduct. Therefore, the Government’s reliance on Rogers is inapt.
    In sum, the Government charged the Article 133 offense brought under
Charge III, Specification 2 without incorporating all the elements of false
official statement under Article 107, and did not clearly articulate what
service custom or standard of conduct Appellant violated without relying on
Article 107 itself [of which Appellant was acquitted]. Moreover, the conduct
charged in the Article 133 offense, minus the elements of officiality and
intent to deceive, is not of a type that is obviously punishable. Therefore, we
conclude that there is legally insufficient evidence that Appellant’s conduct
was unbecoming notwithstanding whether it amounted to a specific enumer-
ated offense. We thus set aside the finding of guilty to this specification.

C. Sentence Reassessment & Sentence Appropriateness

   1. Sentence reassessment
   Having set aside the guilty finding to Charge III, Specification 2, we must
determine if we can reassess the sentence “more expeditiously, more intelli-
gently, and more fairly than a new court-martial.” 58 In reassessing sentences,
we “act with broad discretion.” 59




   57   54 M.J. 244, 257 (C.A.A.F. 2000).
   58 United States v. Wincklemann, 73 M.J. 11, 15 (C.A.A.F. 2013) (internal quota-
tion marks omitted).
   59   Id.




                                            15
                  United States v. Nelson, NMCCA No. 201900239
                                Opinion of the Court

   So long as we are able to determine that the sentence imposed on Appel-
lant, absent the error, would have been at least of a certain magnitude and
no higher than he would have received without the error, we may reassess
the sentence. 60 Any sentence we seek to affirm must be “appropriate,” mean-
ing it is not only “purged of prejudicial error [but] also . . . ‘appropriate’ for
the offense involved.” 61
    We look to the non-exclusive list of five factors in Winckelmann to deter-
mine whether to reassess a sentence or to order a sentencing rehearing:
(1) whether there has been a dramatic change in the penalty landscape and
exposure; (2) the forum of the court-martial; (3) whether the remaining
offenses capture the gravamen of the criminal conduct; (4) whether signifi-
cant aggravating circumstances remain admissible and relevant; and
(5) whether the remaining offenses are the type with which we as appellate
judges have experience and familiarity to reasonably determine what sen-
tence would have been imposed at trial. 62
   Under all the circumstances presented, we find that we can reassess the
sentence and it is appropriate for us to do so. There is only a marginal change
in the penalty landscape and exposure as the maximum punishment for
confinement has been reduced from three years and six months to two years
and six months. Appellant was sentenced by members. The remaining offens-
es capture the gravamen of the criminal conduct for which Appellant was
sentenced, and there is little change in admissible sentencing evidence.
Additionally, we have significant experience and familiarity with the offenses
that remain and conclude that sentence reassessment is appropriate.
   Absent the error, we are confident that the court-martial would have im-
posed a sentence no higher than forfeiture of $6,596 pay per month for four
months and a dismissal.

   2. Sentence appropriateness
    With regard to sentence appropriateness, Appellant argues that dismissal
is an inappropriately severe punishment in light of the nature of the miscon-
duct and his military record. In making our sentence appropriateness deter-
mination, he also asks us to take into account that he did not receive any
credit for the 305 days he served in pre-trial confinement.



   60   United States v. Harris, 53 M.J. 86, 88 (C.A.A.F. 2000).
   61   United States v. Sales, 22 M.J. 305, 308 (C.M.A. 1986).
   62   Winckelmann, 73 M.J. at 15-16.




                                            16
                  United States v. Nelson, NMCCA No. 201900239
                                Opinion of the Court

    In making our determination, we take into account Appellant’s service
and personal circumstances, to include his meritorious period of twelve years
of service with no history of misconduct. However, in addition to patronizing
multiple foreign prostitutes while stationed overseas and assigned to the staff
of COMUSNAVCENT, Appellant engaged in conduct unbecoming an officer
by cohabitating with various foreign prostitutes over a several month period
at his government-funded residence in Bahrain. Although his motives in
allowing the prostitutes to live with him may have been mainly altruistic,
after being put on notice in January 2018 that his conduct in this regard was
under law enforcement scrutiny, he persisted in living with the prostitutes
until May 2018.
   After his orders were cut short in Bahrain following allegations that he
had committed misconduct there, Appellant was returned to NOSC New
York. After Commanding Officer, NOSC New York, told him that he would
need to begin a regular, in-person work schedule, Appellant, a lieutenant
commander, began an approximately three week period of unauthorized
absence that was terminated only when he was apprehended by the United
States Marshals Service executing an absentee warrant that had been issued
by his command.
    Considering all the circumstances, we determine that Appellant’s sen-
tence as reassessed, to include his dismissal, to be appropriate. In making
this determination, we are mindful that he served 305 days of pre-trial
confinement for which he did not receive any formal credit. However, the
military judge instructed the members that Appellant had already served
over 300 days in pretrial confinement. 63 Because the members did not ad-
judge any confinement, we infer that they did consider Appellant’s pre-trial
confinement when they determined his sentence, just as we—in reassessing
the sentence—took it into consideration.

                               III. CONCLUSION

    The finding of guilty to Charge III, Specification 2, is SET ASIDE and
that specification is DISMISSED WITH PREJUDICE. After careful consid-
eration of the record and briefs of the appellate counsel, we have determined
that, following our corrective action, the remaining findings and only so much
of the sentence that includes forfeiture of $6,596 pay per month for four
months and a dismissal are correct in law and fact and that no error materi-



   63   R. at 1005.




                                      17
                 United States v. Nelson, NMCCA No. 201900239
                               Opinion of the Court

ally prejudicial to Appellant’s substantial rights remains. 64 Accordingly, the
remaining findings and sentence as reassessed by this Court, are AFFIRM-
ED. 65
   Senior Judge STEPHENS and Judge DEERWESTER concur.


                                   FOR THE COURT:




                                   RODGER A. DREW, JR.
                                   Clerk of Court




   64   UCMJ arts 59, 66.
   65  The following caveats contained in the convening authority’s approval of the
sentence still apply: (a) the duration of the adjudged forfeitures shall be reduced by
five days per the military judge’s ruling under R.C.M. 305(k), and (b) for any pay to
which the adjudged forfeitures apply, the amount of the forfeiture applicable to such
pay shall not exceed two-thirds of such pay.




                                         18